Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 10/7/21 as being acknowledged and entered.  By this amendment claims 1-8 are canceled, and claims 9-28 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. KR20160089883.
Claim 16:  Liao teaches a structure, comprising: a first redistribution layer (col. 3 lines 19-26) comprising solder bumps (217); and an interposer structure configured to electrically connect to the first redistribution layer and comprising: capacitor structures, wherein each capacitor structure comprises: a through interposer via (TIV) (206) configured to electrically couple (210) to the first redistribution layer; a high-k dielectric 
Claim 17: Liao teaches the high-k dielectric (160) and the metal layer (210) of each capacitor structure are separated from sidewalls of the TIV.  The claim does not require the high-k dielectric and metal layer from being separated from all of the sidewalls of the TIV.  Layer (160) does not contact all of the sidewalls of the TIVs and the metal layer (210) does not contact any of the sidewalls.
Claim 18:  Liao teaches a surface area of each capacitor structure is defined by a length and a width of the TIV (Fig. 20).  
Claim 19:  Liao teaches (Fig. 20) the capacitor structures have a rectangular shape, a circular shape, an elliptical shape, or combinations thereof.  
Claim 20:  Liao teaches (Col. 9 lines 9-35) the high-k dielectric comprises silicon nitride (SiNx), silicon oxide (SiO2), silicon oxynitride (SiONx), hafnium oxide (HfOx), hafnium silicate (HfSiOx), titanium oxide (TiO2), tantalum oxide (TaOx), polybenzoxazole (PBO), polyimide (PI), spin on glass (SOG), liquid phase silicon oxide (SiO2), strontium oxide (SrTiO3), barium-titanium oxide (BaTiO3), barium-strontium-titanium oxide (BaSrTiO3), lead-zirconium-titanium oxide (PbZrTiO3), zirconium oxide (ZrO2), aluminum oxide (A1203), or combinations thereof.  
Allowable Subject Matter
The prior art of record neither anticipates nor renders obvious all the limitations in independent claims 9 and 21, specifically a series of spaced apart capacitor structures over and in contact with a first redistribution layer, wherein each structure is made up of a through interposer via, a dielectric material and a top metal layer on the dielectric material.  The dielectric material is on the top surface of the TIV and separated from the TIV sidewalls and the first redistribution layer.  A die is adjacent the capacitors and is enclosed with the capacitor structure in a molding compound.  Second redistribution layers are on the capacitor structures and the top metal layer.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/5/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SARAH K SALERNO/           Primary Examiner, Art Unit 2814